UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JERMAINE DELESTON,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 19 Civ. 9167 (ALC) (SLC)

                                                                        ORDER
251 GINZA SUSHI HUANG INC. d/b/a 251 GINZA
SUSHI, et al,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         The parties were ordered to file a Pre-Conference Statement no later than Monday,

December 9, 2019 for the Initial Conference scheduled for Monday, December 16, 2019. (ECF

No. 18). The parties are ORDERED to file the Pre-Conference Statement by close of business

tomorrow, December 12, 2019, including a letter explaining their failure to comply with the

Court’s order.


Dated:             New York, New York
                   December 11, 2019

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
